Title: From Louisa Catherine Johnson Adams to John Adams, 25 October 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 25 October 1821
				
				In answer to your Letter of 17 which I received last evening I have only to beg that you will keep up your spirits and make every exertion to remove the impressions which your father received during his visit to Cambridge and which he is too just to retain if you convince him by your application and industry that those impressions are incorrect—Your frequent and injudicious declarations that you will only study what is exactly needful and never make any progress beyond that which is within the strict limits of your Collegiate duties which have been represented to your father as one of the causes which operate so powerfully on your standing among the professors has produced a strong effect in causing the step of which you complain which is even more painful to me than to yourself and nothing can change your fathers resolution but a positive proof that you have changed a system altogether so erroneous and calculated to do you so much mischief—Remember my beloved Son that it is your good your father seeks and his anxiety arises solely from the fear that the Scenes of pleasure in which you so largely participate here induce you to form habits which incapacitate you from that close application which is essential to your welfare and to your future success in life. Be assured that your father loves you too dearly to cause you one moment of pain or to inflict unnecessary punishment—He has been disappointed in his hopes and in his pride and until the cause of his sorrow is removed he will adhere to his resolution. This depends on yourself alone and it is in your power to relieve his apprehensions and restore his confidence. Your Mothers you are sure of because she is convinced that your affection will operate as a stimulus to attain that excellence which the natural talents you possess will ensure if properly applied—The only ambition of which she is susceptible is the good conduct and advancement of her Children on whose success she hangs with the tenderest solicitude—You know I was a stranger to the plan of your not coming this Winter which I understand is in great measure intended to gratify your Grandfather whose fondness for and constant kindness to you entitles him to some sacrifices on your part therefore my beloved Son if it must be at least support your disappointment with fortitude and reserve—even if you cannot attain—May God Almighty bless and assist you in your endeavours is the prayer of your affectionate Mother
				
					L. C. Adams
				
				
					I am much pleased with your poetry
				
			